Citation Nr: 0419178	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  03-21 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Sonnet Bush, Associate Counsel




INTRODUCTION

The veteran served with the Army/Army National Guard and had 
active duty from February 1997 to June 1997 and from August 
2000 to May 2001.  Documentation in the claims file also 
reflects that the veteran performed periods of inactive duty 
for training (INACDUTRA) and active duty for training 
(ACDUTRA).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision issued 
by the VA RO in Muskogee, Oklahoma.

In a May 2004 statement, the veteran indicated that he wanted 
his appeal "to include the disability of my right knee."  
The veteran is already service-connected for a right knee 
disability.  To the extent he is seeking entitlement to 
increased benefits for his right knee disability he should 
inform the RO such that appropriate action may be taken.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran and his 
representative if they are required to take further action.


REMAND

The veteran contends that he injured both knees in 2000 while 
on active duty.  Notes in the claims file reveal he provided 
a history of falling off a treadmill in 2000, or, in January 
2001.  The veteran has also generally asserted that he 
developed bilateral knee problems as a result of airborne 
training/duties.  In July 2002, the RO made an initial 
request for service medical records.  At that time the RO 
identified only the veteran's latter period of active service 
and did not include a request for ACDUTRA or INACDUTRA 
records.  It appears that the veteran himself submitted some 
records from his post-active duty period and additional 
service records from such ACDUTRA period as well as from the 
veteran's earlier period of service are associated with the 
claims file, however, it remains unclear whether complete 
service records have been obtained.  Thus, remand to clarify 
the availability of any additional service records is 
warranted.

Additionally, although Tinker Air Force indicated that no 
additional records pertinent to the veteran were available in 
November 2002, in his February 2004 statement, the veteran 
indicated that additional records relevant to follow-up 
appointments may be available from Tinker Air Force Base.  
Finally, it is unclear whether complete hospital reports from 
Midwest Regional Medical Center have been obtained.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should take the appropriate 
steps through official sources to 
ascertain whether all available service 
medical records have been obtained, to 
include records from periods of both 
active duty and any INACDUTRA or ACDUTRA 
periods.  A response, negative or 
positive, should be associated with the 
claims file.

2.  The RO should request the veteran to 
identify all VA and non-VA health care 
providers who have treated him for left 
knee problems.  After securing any 
necessary authorization, the RO should 
obtain identified records, to include any 
additional records relevant to left knee 
surgery and follow-up treatment at Tinker 
Air Force Base and Midwest Hospital.  

3.  The RO should otherwise review the 
file to ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and its implementing 
regulations is fully complied with and 
satisfied.  Such action should include 
notifying the veteran of the evidence 
needed to support his claim, specifically 
evidence of a left knee injury incurred 
during active duty or during a period of 
INACDUTRA or ACDUTRA, or medical evidence 
showing a causal connection between 
current left knee disability and active 
duty service.  The RO should advise the 
veteran what evidence VA will request on 
his behalf and what evidence the veteran 
himself should submit and otherwise 
request him to submit all pertinent 
evidence in  his possession to VA.  The 
RO should also review the claims file to 
determine whether additional medical 
development such as obtaining a VA 
examination opinion as to the nature and 
etiology of left knee disability is 
warranted consistent with 
38 C.F.R. § 3.159(c)(4)(i).  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and re-adjudicate the issue on 
appeal.  If the benefit sought is not 
granted to the veteran's satisfaction, he 
and his representative should be 
furnished a supplemental statement of the 
case and given the appropriate period of 
time to respond thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his attorney until further notice is received, but the 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  By this action, the Board 
intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).1.  



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


